Pratt, J.
The decision of the court below in this matter was as liberal to the defendant as the facts warranted. There was no occasion to send the matter to a referee, or turn the petitioner over to his action, as it clearly appeared without dispute what services the respondent had rendered since he was paid; and the value could be estimated readily and properly by the court. The respondent had rendered his bill with items, and set a price upon his services, and was fully paid. The principle upon which the court below acted was sound, and well sustained by authority. Williams v. Glenny, 16 N. Y. 389; People v. Asylum, 96 N. Y. 641; In re Mertian, 29 Hun, 459; In re Friedman, 27 Hun, 301. It was too late, after receipt of the money from the city of Brooklyn, to seek to open an account that had been previously settled in full. Order affirmed, with costs.
Barnard, P. J., concurs.